 

--------------------------------------------------------------------------------


Exhibit 10.1


PROGRAM AGREEMENT


This Program Agreement (this "Agreement") is entered into as of March 31, 2014
(the "Effective Date"), by and among Element Financial Corp., a Delaware
corporation with a principal place of business at 655 Business Center Drive,
Horsham, PA  19044 ("Financing Party"), and Celadon Group, Inc., a Delaware
Corporation and Quality Equipment Leasing, LLC., a Delaware limited liability
company, with a principal place of business at 9503 E. 33rd Street,
Indianapolis, IN  46235 (hereinafter collectively, "Company").


BACKGROUND


WHEREAS, Company is engaged in a commercial business that requires truck drivers
as independent contractors (collectively, "Independent Contractors") to utilize
one or more trucks and or trailers ("Delivery Vehicles") meeting Company's
requirements and specifications for delivery of certain products for customers;


WHEREAS, Financing Party is in the business of leasing equipment to and
financing of equipment for commercial business entities, including Delivery
Vehicles similar to the vehicles required by Independent Contractors (as defined
herein below) that deliver products for the Company;


WHEREAS, Company desires to offer Independent Contractors the opportunity to
finance acquisitions of and/or lease Delivery Vehicles and has requested that
from time to time Financing Party consider entering into financing agreements
and/or leases for the acquisition of and/or lease of Delivery Vehicles with
Independent Contractors;


WHEREAS, Financing Party has agreed, from time to time and at its sole
discretion and in accordance with the terms and conditions of this Agreement, to
consider providing such leases and financing to Independent Contractors;


WHEREAS, Financing Party has strategically aligned itself to provide Company and
Company's Independent Contractors with a combination of high level of service
and a comprehensive financing solution; and


NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Company and Financing
Party hereby agree as follows:


SECTION ONE - DEFINITIONS


1.1              "Application" shall have the meaning ascribed to such term in
Section 3.1 hereof.


1.2              "Independent Contractor(s)" has the meaning given to such term
in the Background section hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3              "Transaction" means each financing agreement and for lease for
the acquisition or lease of a Delivery Vehicle between Financing Party, as
lender or lessor, and an Independent Contractor, as lessee or borrower.


1.4              "Transaction Documents" shall mean, with respect to any
Transaction, a lease agreement and/or financing agreement for the financing of,
acquisition, or lease of Delivery Vehicles, as the case may be, by and between
Financing Party, as lessor or lender, and Independent Contractors, as lessees or
borrowers, together with any financing statements, schedules, insurance
certificates, and any and all agreements, titles, instruments and other
documents entered into and executed in connection therewith.


1.5              "Lessee/Borrower" shall have the meaning ascribed to such term
in Section 2 hereof.


1.6              "Payments" shall have the meaning ascribed to such term in
Section 5.2


1.7              "Recourse Pool" shall have the meaning ascribed to such term in
Section 8.2 hereof.


SECTION TWO - CUSTOMER REFERRALS


2.1              Company agrees that, subject to the provisions of Section 6.2
hereof, it shall refer from time to time any and all of its current or future
Independent Contractors who have an interest in procuring lease and/or financing
of Delivery Vehicles to Financing Party for consideration of such Independent
Contractors as prospective lessees and/or borrowers (such Independent
Contractors are hereinafter referred to, collectively, as "Lessees/Borrowers"
and each, individually, a "Lessee/Borrower").  Financing Party shall have a
right of first refusal with respect to any Independent Contractor who desires to
lease/finance a Delivery Vehicle for purposes of working with Company or for
those companies with which Company has sponsorship agreements ("Sponsors").


SECTION THREE - TRANSACTION APPLICATION ORIGINATION


3.1              Credit Review.


(a)             Financing Party requires complete driving record and background
check to be conducted on each prospective Lessee/Borrower in accordance with all
State and Federal Regulations for over the road delivery and information
regarding the credit score of each prospective Lessee/Borrower in order to
complete its credit review.  For each proposed Transaction application, Company
shall provide Financing Party with or otherwise assist Financing Party in
obtaining the following: (i) a full and complete description of the Delivery
Vehicle subject to the proposed Transaction, including age and mileage of the
Vehicle; (ii) the economic terms of the proposed Transaction; (iii) a complete
and legible copy of the Transaction application ("Application"); and (iv) all
pertinent details and other such credit and financial data as Financing Party
may require in an exercise of its sole and absolute discretion, including,
without limitation, any background check, driving history, safety records, or
criminal record investigation which Company may have obtained.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)             Financing Party agrees to accept as Lessees/Borrowers all
Independent Contractors that meet Financing Party's risk acceptance criteria
("RAC") set forth on Exhibit "A" attached hereto, provided that such accepted
Independent Contractors execute Financing Party's form of lease or finance
agreement, as the case may be, and all other Transaction Documents required by
Financing Party in connection therewith (collectively the "Lease Documents" or
"Transaction Documents"),  Notwithstanding the foregoing, Financing Party
reserves the right to decline any prospective Lessee/Borrower that meets its
credit approval criteria in its sole discretion based on other credit and market
information. The parties hereto may from time to time modify the requirements
for credit approval of prospective Lessees/Borrowers on such terms as may be
mutually agreed upon in writing by the parties.


3.2              Rate.


Financing Party shall offer a lease or finance agreement for each approved
Application reflecting its current lease and/or finance interest rate of 12%.
Financing Party reserves the right to change the applicable interest rate as the
market may dictate upon reasonable notice to the Company.


3.3              Transaction Documentation.  Financing Party shall provide the
Company with standard lease/finance documents to be used for all Transactions,
including amendments and supplements memorializing or otherwise relating to each
Transaction.  If a Lessee/Borrower requires any deviation from the standard, all
such adjustments must be approved in writing by Financing Party. Documents will
be signed by the Financing Party in accordance with agreed upon Service Levels.


3.4             Payments/Billing.  The Company shall make monthly payments to
the Financing Party for each Transaction in accordance with the Service
Agreement by and between Company, as servicer, and Financing Party, as financing
party and/or purchaser, executed of even date herwith (the "Service
Agreement").  A quarterly adjustment of payments due to the Financing Party also
will take place pursuant to the terms of the Service Agreement.


SECTION FOUR - ACCEPTANCE OF TRANSACTIONS


4.1              Conditions Precedent to Accept a Transaction. The agreement of
Financing Party to accept any Transaction hereunder shall be subject to the
satisfaction of the following conditions precedent, which conditions may change
from time to time in Financing Party's sole discretion:


(a)             Financing Party's receipt of all required credit information and
all Transaction Documents, duly executed by the Lessee/Borrower as may be deemed
necessary by Financing Party in its sole and absolute discretion;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)             Financing Party's confirmation that the Lessee/Borrower has
accepted the Delivery Vehicle subject to the requested Transaction;


(c)             Financing Party's credit approval for the Lessee/Borrower; and


(d)             Financing Party's receipt of an invoice for the Delivery
Vehicle, which invoice shall sufficiently describe the Delivery Vehicle
(including, without limitation, the make, model, and vehicle identification
number and overall price for the Delivery Vehicle), as shall be determined by
Financing Party in an exercise of its sole and absolute discretion.


4.2              Funding.


The Company will advance the payments to purchase the requisite Delivery
Vehicle(s) and title the Delivery Vehicle(s) in the name of Element
Transportation Asset Trust.  The Financing Party will reimburse the Company or
its Agent (as defined in the Portfolio Purchase Agreement) as directed by
Company in writing for all the activity within the month on the last business
day of the month.  As part of its responsibilities as Servicer, the Company
shall assist in the delivery of the Delivery Vehicle to the Independent
Contractor concurrent with the Independent Contractor entering into the
Transaction.  The Financing Party shall provide a Limited Power of Attorney for
the purposes of titling the Delivery Vehicles.


Company will provide Financing Party with an original invoice for the Delivery
Vehicle, including any applicable taxes, which amounts shall be included in the
overall cost of the Delivery Vehicle.


SECTION FIVE - REPRESENTATIONS, WARRANTIES AND COVENANTS


5.1             Mutual Representations and Warranties.  Financing Party and
Company each represents and warrants to the other as follows:


(a)             The execution and delivery of this Agreement and the performance
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action, and this Agreement constitutes a legal, valid and
binding obligation enforceable in accordance with its terms; and


(b)             It has all governmental approvals, permits, certificates,
inspections, consents and franchises necessary to conduct its respective
business, substantially as now conducted and to own or finance and operate its
properties as now owned, financed or operated by it, except where the failure to
obtain any of the foregoing does not materially and adversely impair the ability
of each to operate its business or to perform its obligations under this
Agreement.


5.2             Representations and Warranties of Company. Company represents
and warrants to Financing Party that as of the date each Transaction is
submitted for approval to Financing Party as follows:


(a)              Company is a duly organized and validly existing corporation
and/or limited liability company, as the case maybe, and has full power to enter
into this Agreement and to carry out the transactions contemplated hereby and is
in good standing in the state of its organization, as set forth in the Preamble
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)             There are no other agreements between Company and the
Lessee/Borrower or any guarantor, which will modify, amend or waive any terms or
conditions of any Transaction. There are no express or implied warranties or
representations made by Company or its employees, affiliates, subsidiaries,
directors, officers, members, shareholders, and/or contractors (collectively,
"Representatives") to the Lessee/Borrower, Lessee/Borrower enters into the
Transaction in reliance on the manufacturer's standard warranty only, to the
extent, where the Delivery Vehicle may be a used vehicle, the warranty is still
in force and effect.


(c)             Company and its representatives have not committed any
fraudulent act or participated in any fraudulent act or activity in connection
with the execution, delivery of the Transaction documents or the performance of
this Agreement.


(d)             Ownership of the Delivery Vehicle shall be vested in Financing
Party or its affiliate upon its purchase of the vehicle, free and clear of any
and all liens and encumbrances whatsoever and such sale shall vest Financing
Party or its affiliate with full, complete and unencumbered title to the
Vehicle.  Where the leased/financed Delivery Vehicle is not a new vehicle, the
Company shall assist the Financing Party in transferring title to the Delivery
Vehicle to Element Transportation Asset Trust and specify, for purposes of the
Transaction documents, the age and mileage of the Delivery Vehicle in question.


(e)             To the best of Company's knowledge, all credit information
concerning the Lessee/Borrower given to Company and relative to Financing
Party's evaluation of such Application, has been disclosed to Financing Party
(including information of any fact or circumstance which would constitute a
default under a Transaction), and Company has not altered or withheld any credit
information concerning the Lessee/Borrower given to Company and relative to
Financing Party's evaluation of such Application.


(f)              Independent Contractors referred to Financing Party by Company
will be seeking to lease/finance Class VIII tractors from major manufacturers.


(g)              Company and its sponsors currently utilize approximately 4,000
individuals as drivers of Delivery Vehicles which are either employees of
Company or its Sponsors or independent contractors.  Approximately 17% of the
drivers are Independent Contractors.  Company has represented to Financing
Party, as inducement to enter into this Agreement, that the number of drivers
and the percentage of Independent Contractors will likely increase going
forward, and at a minimum remain at the same level.


(h)              To the best of Company's knowledge, Company's conduct in
soliciting or arranging any Transaction has not violated in any material respect
any federal or state law, rule, or regulation, which will result in the
rescission of any Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)             Company will not take any action or omit to take any action,
which will cause the Transaction or any related document to become invalid,
cancelable, or unenforceable, excepting the remarketing of the associated
Delivery Vehicle pursuant to the terms of the Service Agreement, where
warranted.


(j)             All information, in whatever form provided by Company to
Financing Party concerning the Lessees/Borrowers, the Transactions and the
Delivery Vehicles related thereto, including, without limitation: (i) the legal
names and addresses of Lessees/Borrowers, (ii) the amount, due dates and monthly
payment stream of payments due under Transaction Documents, as applicable (iii)
variable payment rates and fixed price purchase options due under the
Transaction Documents, as applicable, (iv) descriptions of Transaction
Documents, (v) stated residual values, (vi) cash flows, (vii) delinquencies, and
(viii) the amount of any security deposits, advance payments or other Collateral
held by Company as security for Transaction obligations, have been provided with
the knowledge that Financing Party has been induced to enter into this Agreement
on the terms agreed upon in reliance on such information, and Company warrants
that all such information is accurate and correct in all material respects and
that Company has not withheld any material adverse information.


5.3              Representations and Warranties of Financing Party.  Financing
Party represents and warrants to Company that as of the date each Transaction is
accepted by Financing Party and thereafter as follows:


(a)              Financing Party is a duly organized and validly existing
corporation and has full power to enter into this Agreement and to carry out the
transactions contemplated hereby, and is in good standing in the state of its
organization, as set forth in the Preamble to this Agreement.


(b)             Financing Party and its agents and employees have not committed
and will not commit to any fraudulent act or have not participated and will not
participate in any fraudulent act or activity in connection with the execution
of the Transaction or this Agreement,


(c)              The conduct of Financing Party in processing any Application,
including the granting or denial of credit, whether in Financing Party's name or
the name of Company, has not violated and will not violate in any material
respect any federal or state law, rule or regulation.


5.4              Affirmative Covenants of Company.


(a)              From the date hereof until the date on which all obligations of
Lessees/Borrowers under all Transactions have been fully paid and otherwise
discharged or the Agreement terminated, Company shall deliver to Financing Party
the following, which shall be prepared in accordance with generally accepted
accounting principles and practices, consistently applied:  Celadon Group, Inc.,
agrees to provide to Financing Party the same periodic financial statement
disclosure that it provides to its shareholders to the extent not available on
Seller's website or at http://www.sec.gov.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)              Company will promptly fulfill and perform all obligations,
covenants, liabilities, warranties and duties, if any, on its part to be
fulfilled and performed in connection with a Transaction and any other
agreements or instruments executed by Company with respect to the maintenance or
servicing by Company of the Delivery Vehicle subject to a
Transaction.  Financing Party and/or any subsequent assignee of Financing Party
shall have no obligation or liability with respect to the maintenance or
servicing of the Delivery Vehicle subject to a Transaction and shall not be
obligated to perform any of Company's obligations thereunder; Company's
obligations under a Transaction may be performed by Financing Party or any
subsequent assignee, however, without releasing Company therefrom.


(c)              Company shall maintain the Delivery Vehicles that are the
subject of the Transactions through use of a maintenance fund paid into by each
Lessee/Borrower and, where necessary, through use of its own funds, in accord
with the Service Agreement.


(d)              Company will obtain and provide to Financing Party proof of
insurance from each new Lessee/Borrower with respect to the Delivery Vehicle
subject to each Transaction, and make certain that Financing Party is the
beneficiary of the insurance as owner pursuant to the terms of the Service
Agreement.


(e)              Where a Transaction goes into default due to the loss of an
Independent Contractor/driver, Company shall repossess and recondition the
Delivery Vehicle subject to the Transaction utilizing any maintenance funds
obtained from the prior driver and its own funds, if necessary, and place a new
Independent Contractor/driver in the Delivery Vehicle subject to a new
Transaction in accordance with the Servicing Agreement.  Placement of an
Independent Contractor in a Delivery Vehicle which has been repossessed due to
default shall be a priority for Company in accord with the provisions of the
Service Agreement.


(f)              The Company has entered into Sponsorship Agreements with other
delivery companies by which it provides Independent Contractors which
lease/finance Delivery Vehicles and deliver goods on their behalf. Currently,
Company has Sponsorship Agreements with Forward Air Corporation, Old Dominion
Freight Line, Inc., Panther Expedited Services, Inc. Paschal Truck Lines, Inc.
and RWI Transportation, LLC.  Upon execution of this Agreement, Company shall
assign each of the Sponsorship Agreements to the attention of and for the
benefit of Financing Party.


(g)              For the term of any Transaction, Company shall make all
reasonable efforts to advise Financing Party of any matter of which Company has
knowledge that may be materially detrimental to a Lessee/Borrower's financial
condition.


(h)              So long as this Agreement is in effect, Company will notify
Financing Party if any change in the persons authorized to represent Company in
the transactions contemplated hereby and in the event of any such change will
provide Financing Party with updated evidence of authority and specimen
signatures for each individual.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION SIX - TRANSACTION SERVICING


6.1              Servicing of Transactions. Company shall, pursuant to the
Service Agreement, provide general administrative services, including billing
and collecting all Payments, fulfilling the obligations as lender, lessor and/or
owner, as the case may be, under the Transactions, the enforcement of Financing
Party's rights under the Transactions and/or this Agreement and the taking of
such other actions that may be necessary to protect Financing Party's rights and
interest in and to the Transactions and/or the Delivery Vehicles in accord with
the Service Agreement.


6.2              Primary Source. Company designates Financing Party as the
exclusive source with a first right of refusal to provide the lease financing
services on Company's Independent Contractors whether said Independent
Contractors are to work for Company or one of its Sponsors.  Company shall
direct all of its Independent Contractor lease financing applications to
Financing Party for review and consideration.


SECTION SEVEN - REPURCHASE OF TRANSACTIONS


7.1              Breach of Transaction.


(a)              If Company has committed a material breach of any of its
representations, warranties and/or covenants contained in this Agreement and, as
a result of such breach, a Transaction becomes in default, provided that the
breach is curable, then Company shall have ten (10) days (the "Cure Period")
after receipt of Notice to Cure from Financing Party (a "Notice for Cure") to
cure such breach. If Company fails to cure such breach in accordance with the
terms of this Section 7.1, or if the breach is not curable, then Company shall
repurchase from Financing Party such Transaction, within five (5) business days
of the receipt of a request to repurchase such Transaction from Financing Party
for an amount determined as follows:


(i)              An amount equal to the sum of the aggregate amount of all
amounts presently due; all future unpaid Payments to be made under the
Transaction until the expiration of the initial term of the Transaction, plus
the purchase option or booked residual for the Delivery Vehicle at the end of
the initial term of the Transaction with all accelerated Payments and the
purchase option or booked residual for the Delivery Vehicle.


(ii)              The amounts set forth in subparagraph (a) above shall be
referred to as "Unrecovered Investment." Upon receipt of the Unrecovered
Investment, Financing Party or, if applicable, its assignee, shall assign to
Company all of its rights, title and interest of Financing Party in and to such
Transaction, any related documents, the Delivery Vehicle and the Payments, free
of all liens, encumbrances or interest arising through Financing Party.


(b)              The parties acknowledge and that Company's repurchase
obligations pursuant to this Section 7.1 are not subject to the recourse
obligations (and the limitations thereon) of Company pursuant to Section 8.2 and
8.3 below.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION EIGHT - INDEMNIFICATION, RECOURSE POOL, REMARKETING


8.1              Indemnification.


(a)             Company agrees to indemnify and hold harmless Financing Party
and its affiliates, subsidiaries, employees, directors, offices, members,
shareholders, and agents, and any participant from any and all losses, claims,
liabilities, demands and expenses ("Losses") whatsoever (including without
limitation reasonable attorneys' fees) arising in connection with or in any way
related to the breach of any of Company's warranties and representations and/ or
delivery by Company of any inaccurate or misleading credit information
concerning any Lessee/Borrower and/or in connection with any Application to
Financing Party, regardless of whether such inaccurate or misleading information
was deliberately submitted to Company or was a result of an inadvertent error in
the submission and/or processing of any Application.


(b)             Financing Party agrees to indemnify and hold harmless Company,
including any attorneys' fees incurred, and their respective current and future
successors, assigns (where permitted), affiliates, subsidiaries, employees,
directors, officers, members, shareholders, and agents, and any participants
from any Losses sustained by Company in connection with or in any way related to
any breach by Financing Party of its representations or warranties.


(c)             All obligations under this Section 8.1 shall survive any
expiration or termination of this Agreement and the termination of any
Transaction, but in no event longer than the applicable Statute of Limitations.


8.2              Recourse Pool.


(a)             To provide recourse to Financing Party for losses that Financing
Party may incur in connection with the Transactions Company shall allocate for
each Transaction approved and funded pursuant to this Agreement 10% of the
overall cost of the associated Delivery Vehicle into a recourse pool ("Recourse
Pool") pursuant to the terms of the Reserve Account Agreement executed between
the parties on even date herewith (the "Reserve Account Agreement").  Company
shall maintain the recourse pool pursuant to the terms of the Reserve Account
Agreement until such time as it shall be terminated or end by its own terms.


(b)             Company shall keep an accounting with respect to the Recourse
Pool. The Company shall furnish to the Financing Party written monthly reports
setting forth information concerning amounts accrued to and paid out of the
Recourse Pool and the balance of the Recourse Pool, together with such
additional information as may be requested by Company in its reasonable
discretion.


(c)             The obligations of the parties with respect to the Recourse Pool
and the recovery and remarketing of Delivery Vehicles pursuant to this
Agreement, the Reserve Account Agreement, and/or the Servicing Agreement, shall
survive the termination of this Agreement until such time as any Transactions
entered into and financed by Financing Party pursuant to this Agreement have
fully matured and been paid in full and satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3.              Recovery and Remarketing.


(a)              Upon the occurrence of a default or an Event of Default
pursuant to the terms of the Transaction Documents ("Event of Default")
applicable to a Transaction (each such Transaction is hereafter referred to as a
"Defaulted Transaction"), Company will, in good faith, pursue the recovery of
the Delivery Vehicle subject to a Defaulted Transaction pursuant to the terms of
the Service Agreement.


(b)              In the event the Delivery Vehicle subject to a Defaulted
Transaction is successfully remarketed following a voluntary surrender to or
successful repossession by Company, the proceeds of the sale of the Delivery
Vehicle shall be distributed in accord with the terms of the Service Agreement.


SECTION NINE - GENERAL PROVISIONS


9.1              Independent Parties.  Financing Party and Company are separate
entities, which have entered into this Agreement for independent business
reasons. Neither Financing Party nor Company have acted, act, or shall be deemed
to have acted or act, as an agent for the other, except with respect to those
acts of Financing Party specifically permitted to be taken and actually taken
pursuant to and in accordance with the terms hereunder.


9.2              Term and Termination. The initial term of this Agreement is
three (3) years from the Effective Date (the "Initial Term"). Upon the
expiration of the Initial Term, this Agreement shall automatically renew for
successive one (1) year terms, unless terminated in accordance with the terms
hereof.  Notwithstanding the generality of the foregoing, Financing Party may,
at its election, immediately terminate the Agreement in the event Company fails
to comply with any of the representations, warranties and/or covenants set forth
herein.  Upon expiration of the Initial Term, Financing Party and/or Company may
terminate this Agreement at any time by giving the other at least ninety (90)
days written notice of such termination, whereupon the obligations of the
parties with respect to Transactions not accepted prior to the expiration of
such period shall terminate to the extent the same have not been performed or
are not required to have been performed prior to such termination.


9.3              Accounting.  Financing Party and Company shall cooperate with
each other by furnishing, subject to each party's then-current internal
policies, such records and supporting material relating to Payments under this
Agreement or Payments under the Transactions as may be reasonably requested in
the event either party is audited by any taxing authority and as is required by
the Service Agreement.


9.4              Assignability.  Company may not assign, sell, or otherwise
transfer any of its rights or obligations without Financing Party's prior
written consent.  Financing Party may not assign this Agreement prospectively
without notice to Company and prior written consent, which will not be
unreasonably withheld.  Notwithstanding the foregoing, Company acknowledges and
agrees that the Financing Party may however:  (a) assign any and all of its
rights and obligations, including, without limitations, any Transactions entered
into pursuant hereto, under this Agreement to a third party (hereinafter the
"Assignee"), and (b) release any and all information received by Financing Party
pursuant to this Agreement, including without limitation, any confidential
documents or information that may have been received by Financing Party from
Company, to such Assignee.
 
 
 

--------------------------------------------------------------------------------

 
 
9.5            Notices.  Notices under this Agreement shall be deemed to have
been given if mailed, postage prepared by U.S. First Class mail or by facsimile
to the other party at the address stated below or such other address as such
party may have provided by written notice,


If to Financing Party:
Element Financial Corp.
655 Business Center Drive
Horsham, PA  19044
ATTN:  Rene Paradis, CAO & CFO
Fax:  (267) 960-2061
If to Company:
Celadon Group, Inc.
9503 E. 33rd Street
Indianapolis, IN  46235
ATTN: Eric Meek, CFO
Fax:  (317) 829-6375



9.6             Miscellaneous.


(a)            Paragraph headings appearing in this Agreement are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions hereof.  The parties agree that this Agreement has
been executed and delivered in, and shall be construed in accordance with the
laws of the Commonwealth of Pennsylvania.


(b)            If, at any time, any provisions of this Agreement shall be held
by any court of competent jurisdiction to be illegal, void or unenforceable,
such provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon and shall not
impair the enforceability of any provision of this Agreement.


(c)            This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof and incorporates all
representations made in connection with negotiation of the same. The terms
hereof may not be amended, supplemented, or modified orally, but only by written
agreement duly executed by each of the parties hereto.


(d)            This Agreement and any amendments hereto shall be binding on and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.


(e)            This Agreement may be executed by one or more parties on any
number of separate counterparts each of which counterparts shall be an original,
but all of which when together shall be deemed to constitute one and the same
instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
9.7             Jurisdiction and Venue. The parties hereto agree to the
exclusive jurisdiction of the United States District Court for the Eastern
District of Pennsylvania or, if the jurisdictional minimum amount, if any, is
not met, the state courts of the Commonwealth of Pennsylvania in any and all
disputes, actions, or proceedings arising hereunder.  The proper venue for all
such disputes, actions, or proceedings shall be Montgomery County.


9.8             Waiver of Jury Trial.  The parties hereto (by acceptance of this
Agreement) mutually hereby knowingly, voluntarily, and intentionally waive the
right to a trial by jury in respect to any claim based hereon, arising out of,
under or in connection with this Agreement or any other agreements or documents
executed or contemplated to be executed in connection herewith, or any course of
conduct, course of dealings, statements (whether verbal or written) or actions
of any party, including, without limitation, any course of conduct, course of
dealings, statements or actions of FINANCING PARTY, or any of its successors and
assigns, relating to the administration or enforcement of the Transactions
(collectively, "Actions" and singularly, an "Action"). Further, the parties
hereto agree that in the event either party commences an Action, the losing
party shall pay the costs and expenses, including, but not limited to,
attorneys' fees, incurred the prevailing party in prosecuting or defending, as
the case may be, such Action.


IN WITNESS HEREOF, intending to be legally bound, the parties hereto have caused
their duly authorized representatives to execute this Program Agreement on the
date first set forth above.
 
CELADON GROUP, INC.
 
ELEMENT FINANCIAL CORP.
           
BY:
/s/ Eric Meek
 
BY:
/s/ Donald Campbell
PRINT NAME:
Eric Meek
 
PRINT NAME:
Donald Campbell
TITLE:
CFO
 
TITLE:
CEO
                             
QUALITY EQUIPMENT LEASING, LLC.
                         
BY:
/s/ Eric Meek
     
PRINT NAME:
Eric Meek
     
TITLE:
Treasurer
     

 

Back to Form 10-Q [form10q.htm]
